Citation Nr: 9928054	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
cold injury, right foot, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for the residuals of a 
cold injury, left foot, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for the residuals of 
gunshot wounds to the anterior and medial surface of the 
antecubital fossa of the right arm, currently rated as 10 
percent disabling. 

4.  Entitlement to an increased (compensable) rating for a 
gunshot wound scar beneath the right patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son-in-law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                 

The issues of entitlement to an increased rating for the 
residuals of a cold injury, right foot, and entitlement to an 
increased rating for the residuals of a cold injury, left 
foot, will be discussed in the REMAND portion of this 
decision.  

The Board notes that in a September 1998 rating action, the 
RO granted the appellant's claim of entitlement to an 
increased rating for post-traumatic stress disorder (PTSD).  
At that time, the RO increased the appellant's rating from 30 
percent to 50 percent disabling.  In addition, in the same 
rating action, the RO also denied the appellant's claim for 
an increased rating for his service-connected residuals of a 
right thumb 1st metacarpal fracture with traumatic arthritis.  
There is no indication from the information of record that 
the appellant filed a Notice of Disagreement (NOD) in regards 
to either of the above issues.  Accordingly, these issues are 
not before the Board for appellate consideration. 


FINDINGS OF FACT

1.  The evidence does not show more than moderate muscle 
injury to the anterior and medial surface of the antecubital 
fossa of the right arm; the residuals of gunshot wounds to 
the anterior and medial surface of the antecubital fossa of 
the right arm are currently manifested by well-healed scars.  

2.  The appellant's March 1998 VA examination of his right 
knee showed that there was a full range of right knee motion, 
and that he had a scar just distal to the patella in the 
right knee which was very superficial, flexible, non-tender, 
and did not extend deeply into the fascia.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the residuals of 
gunshot wounds to the anterior and medial surface of the 
antecubital fossa of the right arm, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.56, Diagnostic Codes 5305, 5307 (1996); 62 Fed.Reg. 30235 
(1997).  

2.  The criteria for an increased (compensable) rating for a 
gunshot wound scar beneath the right patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.118, Part 4, Diagnostic Code 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant was originally granted service connection for 
superficial scars of the right arm and knee as residuals of 
gunshot wounds, in a November 1945 rating decision.  At that 
time, the RO assigned a zero percent rating under Diagnostic 
Code 0321.  

In a July 1946 rating action, the RO increased the 
appellant's disabling rating for his service-connected 
gunshot residuals, scars of the anterior and medial surface 
of the antecubital fossa of the right arm and the right 
patella, from zero percent to 10 percent disabling. 

In a March 1969 rating, the RO recharacterized the 
appellant's service-connected gunshot residuals of the right 
arm and right knee, and created two separate disabilities.  
At that time, the RO assigned a 10 percent disabling rating 
under Diagnostic Code 5307 for the appellant's residuals of 
gunshot wounds to the anterior and medial surface of the 
antecubital fossa of the right arm.  The RO also assigned a 
zero percent disabling rating under Diagnostic Code 7805 for 
the appellant's gunshot wound scar beneath the right patella.  

In May 1996, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he requested 
that his service-connected right arm and right knee 
disabilities be re-evaluated.  

In July 1996, the appellant underwent a VA examination.  At 
that time, he stated that during service, he suffered a 
bullet wound to the right shoulder.  He noted that he 
received routine treatment and it left a scar in the right 
upper arm area.  According to the appellant, after a full 
recovery, he did not require any further treatment for his 
shoulder.  He noted that at present, he did not have any 
residuals related to his bullet wound of the right shoulder.  
The appellant further stated that on one occasion while he 
was in the military, he engaged in close combat and fell, and 
as a result, he sustained a scar on the  right side of the 
lower knee area.  He reported that that scar had not caused 
any symptoms and that he had been able to walk fairly well.  

The physical examination showed that there was a well-healed 
scar about five centimeters by 0.6 centimeters in size at the 
right upper arm area.  The scar was well-healed with no 
keloid formation and no tenderness.  There was also a very 
faint scar at the lower right knee area.  The scar was well-
healed, with no keloid formation, no inflammation, and no 
tenderness.  The diagnoses included the following: (1) old 
well-healed asymptomatic gunshot wound scar at the right 
upper arm, and (2) old well-healed asymptomatic scar at the 
right lower knee due to previous injury.  There were 
unretouched color photographs that were associated with the 
examination report.  The photographs showed the appellant's 
well-healed scar on the right upper arm.  

In July 1996, the appellant underwent a second VA 
examination.  At that time, the physical examination showed 
that the appellant had rather advanced arthritic changes in 
the joints of both hands, and there was some loss of range of 
motion to the right wrist.  Grip was extremely weak in both 
hands, secondary to generalized arthritic changes.  The 
examiner noted that the appellant was left handed.  An x-ray 
of the right hand showed residuals of a fracture at the first 
carpometacarpal joint with extensive arthritic changes in 
that joint.

In November 1993, a hearing was conducted at the RO.  At that 
time, the appellant testified that when he was shot during 
service, the bullet went right through his right arm muscle.  
(T.2).  The appellant stated that at present, he could not 
raise his right arm due to muscle pain.  (Id.).  He indicated 
that the scar on his right knee also caused him pain.  (Id.).  

In February 1998, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Fresno, 
California, from June 1992 to February 1998.  The records 
show treatment for unrelated disorders.  

In March 1998, the appellant underwent a VA examination.  At 
that time, he gave a history of his in-service gunshot 
wounds.  The appellant stated that during service, he was 
wounded at the right elbow by machine gun fire.  

The physical examination showed that the appellant had a long 
scar which was seven centimeters long, on the anterior right 
shoulder area, just two centimeters before the acromion.  The 
scar was approximately 0.5 centimeters wide and was not 
tender.  There was no pain on percussion of the scar which 
was only skin deep.  The examining physician noted that 
according to the appellant, his scar was a surgical scar and 
at that site, a muscle biopsy had been taken in order to 
determine whether he was suffering from trichinosis.  
According to the appellant, he had no current complaints 
about the scar.  There were also two scars on the anterior 
surface of the right elbow which were due to the bullet 
wounds that he sustained during service.  The wound of 
entrance was circular, eight millimeters wide, and it was 
found just five centimeters proximal to the flexion crease of 
the elbow and just medial to the biceps tendon.  The exit 
wound was five centimeters proximal to the medial epicondyle 
and was approximately eight millimeters in diameter.  Neither 
scar was tender and neither scar was adherent to the deep 
tissues.  Right elbow flexion was from full extension to 125 
degrees flexion.  There was no crepitation, swelling, or 
tenderness.  Muscle function about the elbow, specifically 
the triceps and biceps muscle groups, functioned normally.  
The right shoulder motion was normal, and the appellant could 
put his arm in a straight overhead position.  Internal 
rotation was accomplished to 65 degrees, external rotation 
was to 90 degrees.  There was no pain, tenderness, or 
crepitation about the shoulder and strength was normal.  

In the appellant's March 1998 VA examination, the examiner 
noted that due to the residuals of an old healed fracture at 
the base of the right first metacarpal, all muscles of the 
hand, fingers, and wrist functioned, but they functioned 
weakly.  According to the examiner, the wrist flexors and 
extensors functioned probably to only 50 percent of normal 
strength.  In addition, there was a scar just distal to the 
patella in the right knee which was very superficial, 
flexible, non-tender, and did not extend deeply into the 
fascia.  There was full range of motion of the knee from full 
extension to flexion to 120 degrees.  The patellofemoral 
articulation was normal, and there was no tenderness or 
effusion.  Ligaments were intact, and the muscle strength was 
normal.  The diagnoses included the following: (1) old bullet 
wound of the right elbow with neuropathy involving the right 
median and ulnar nerves, (2) healed abrasion and laceration 
of the right anterior knee with no significant residuals.  


II.  Analysis

Initially, the Board finds that the appellant's claims for an 
increased rating for the residuals of gunshot wounds to the 
anterior and medial surface of the antecubital fossa of the 
right arm, and for an increased (compensable) rating for a 
gunshot wound scar beneath the right patella, are well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  See 
generally Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant evidence is of 
record and the statutory duty to assist the appellant in the 
development of evidence pertinent to his claims has been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases. 38 C.F.R. § 4.21 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service- 
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In the instant case, the appellant contends that the current 
ratings are not high enough for the amount of disability that 
his service-connected residuals of gunshot wounds to the 
right arm and service-connected gunshot wound scar beneath 
the right patella, cause him.  He states that his scars are 
painful.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease or 
disability or an event.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


Entitlement to an increased rating for 
the residuals of gunshot wounds to the 
anterior and medial surface of the 
antecubital fossa of the right arm.  

The appellant's residuals of gunshot wounds to the anterior 
and medial surface of the antecubital fossa of the right arm 
are currently evaluated as moderate under 38 C.F.R. § 4.73, 
Diagnostic Code 5307.  During the pendency of this appeal, 
the Rating Schedule was revised with respect to the ratings 
applicable to muscle injuries, effective July 3, 1997.  62 
Fed.Reg. No. 106, 30235-30240 (Jun. 3, 1997) (codified at 
38 C.F.R. §§ 4.47--4.54 and 4.72 were removed and reserved).  
The defined purpose of these changes was to incorporate 
updates in medical terminology, advances in medical science, 
and to clarify ambiguous criteria.  The comments clarify that 
the changes were not intended to be substantive.  See 62 
Fed.Reg. No. 106, 30235-30237.  

Injuries to Muscle Group VII, muscles arising from the 
internal condyle of humerus, consisting of the flexors of the 
carpus and long flexors of the fingers and thumb and 
pronator, whose function is the flexion of the wrist and 
fingers, are evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5307.  Under this code, a 10 percent 
evaluation is warranted for moderate injury of the either the 
dominant or non-dominant arm.  A 20 percent evaluation is 
warranted for a moderately severe injury of the non-dominant 
arm, and a 30 percent evaluation is warranted for a 
moderately severe injury of the dominant arm.  

The Board notes that the appellant's gun shot residuals of 
the right arm may also be rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5305.  Injuries to Muscle Group V, flexor 
muscles of the elbow, including the biceps, brachialis, and 
brachioradialis, and which affects elbow supination and 
flexion of the elbow, are evaluated pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5307.  Under this code, a 10 percent 
evaluation is warranted for moderate injury of the either the 
dominant or non-dominant arm.  A 20 percent evaluation is 
warranted for a moderately severe injury of the non-dominant 
arm, and a 30 percent evaluation is warranted for a 
moderately severe injury of the dominant arm.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A moderate disability of muscles anticipates the following: 
(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  (iii)  Objective 
findings.  Entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 

A moderately severe disability of muscles anticipates the 
following: (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii)  
Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when regulations concerning rating disabilities 
undergo a substantive change during the course of an appeal, 
the veteran is entitled to the resolution of his claim under 
the criteria that are to his advantage.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  However, as stated above, a 
review of the new regulations indicates that no substantive 
changes were made to the applicable rating criteria, to 
include Diagnostic Codes 5305 and 5307.  The Board notes that 
the RO considered the changes in the criteria.  

The Board has reviewed the medical records and testimony of 
the appellant.  The symptoms described by the appellant and 
the findings noted in the VA examinations were compared with 
the criteria for a moderately severe muscle injury.  The 
Board notes that in the appellant's March 1998 VA 
examination, right elbow flexion was from full extension to 
125 degrees flexion.  In addition, there was no crepitation, 
swelling, or tenderness.  Muscle function about the elbow, 
specifically the triceps and biceps muscle groups, functioned 
normally.  Moreover, the right shoulder motion was normal and 
the appellant could put his arm in a straight overhead 
position.  There was no pain or tenderness or crepitation 
about the shoulder and strength was normal.  Furthermore, the 
Board observes that although the July 1996 and March 1998 VA 
examinations showed that there was some loss of range of 
motion in the appellant's right wrist, and there was weakness 
in the muscles of the right hand, fingers, and wrist, the 
examiners from both VA examinations indicated that the above 
symptoms were due to an old healed fracture at the base of 
the right first metacarpal, and that they were also due to 
generalized arthritic changes.  The examiners did not 
indicate that the above symptoms were due to the appellant's 
in-service gun shot wounds of the right arm.  In addition, 
the Board further notes that the appellant is currently 
service-connected for the residuals of a fracture at the 
first metacarpal of the right thumb with traumatic arthritis.  

In light of the above, the Board concludes that an increased 
rating for the residuals of gunshot wounds to the anterior 
and medial surface of the antecubital fossa of the right arm 
is not warranted under either Diagnostic Code 5307 or 
Diagnostic Code 5305.  As previously stated, a moderately 
severe injury of the anterior and medial surface of the 
antecubital fossa of the right arm requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  
Accordingly, based on the lack of objective findings of a 
moderately severe muscle injury in the right arm, the Board 
has determined that an increased evaluation is not warranted.  

The Board further notes that in regards to the appellant's 
scars in the anterior right shoulder area and on the anterior 
surface of the right elbow, Diagnostic Codes 7803 and 7804 
are not for application.  

In the appellant's July 1996 VA examination, the appellant 
was diagnosed with an old well-healed asymptomatic gunshot 
wound scar at the right upper arm.  In addition, in the 
appellant's March 1998 VA examination, the examiner stated 
that the appellant's scar on the anterior right shoulder area 
was not tender, and there was no pain on percussion of the 
scar which was only skin deep.  Moreover, the examination 
showed that the appellant had two scars on the anterior 
surface of the right elbow which were non-tender.  The 
examiner noted that the scars were not adherent to the deep 
tissues.  In light of the above, since there is no indication 
of poor scar nourishment or of repeated ulceration, and there 
is also no indication of a superficial scars that are tender 
and painful on objective demonstration, Diagnostic Codes 7803 
and 7804 are not for application.  


Entitlement to an increased (compensable) 
rating for a gunshot wound scar beneath 
the right patella.  

As previously stated, the appellant's service-connected 
gunshot wound scar beneath the right patella has been rated 
as zero percent disabling under 38 C.F.R. § 4.118 Diagnostic 
Code 7805.  

Under Diagnostic Code 7805, scars are rated depending on the 
nature of any limitation of function of the part affected.  
The appellant's scar may also be rated under two other 
Diagnostic Codes.  Diagnostic Code 7803 provides a 10 percent 
evaluation for scars that are poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration. 

In the appellant's July 1996 VA examination, the appellant 
was diagnosed with an old well-healed asymptomatic scar at 
the right lower knee due to previous injury.  In addition, in 
the appellant's most recent VA examination, in March 1998, 
the examiner noted that the appellant's right knee scar was 
very superficial, flexible, non-tender, and did not extend 
deeply into the fascia.  Moreover, there was a full range of 
motion of the knee from full extension to flexion to 120 
degrees.  The diagnosis was of a healed abrasion and 
laceration of the right anterior knee with no significant 
residuals.  Therefore, since there is no evidence of 
functional impairment of the right knee due to the scar, a 
compensable evaluation is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Accordingly, the zero percent 
disabling evaluation is confirmed.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The Board notes that Diagnostic Codes 
7803 and 7804 are not for application since there is no 
indication of poor scar nourishment or of repeated 
ulceration, and there is also no indication of a superficial 
scar that is tender and painful on objective demonstration.


ORDER

Entitlement to an increased rating for the residuals of 
gunshot wounds to the anterior and medial surface of the 
antecubital fossa of the right arm, is denied.  

Entitlement to an increased (compensable) rating for a 
gunshot wound scar beneath the right patella is denied.  


REMAND

The appellant was originally granted service connection for 
trench foot, bilateral, in a November 1945 rating decision.  
At that time, the RO primarily based its decision on the 
appellant's service medical records which showed that in 
March 1945, the appellant was exposed to wet and cold 
weather, and he was subsequently diagnosed with trench foot, 
bilateral, moderate.  The RO rated the appellant's trench 
foot as "frozen feet' under Diagnostic Code 2034 and 
assigned a 50 percent disabling rating.  

In a July 1946 rating action, the RO reduced the appellant's 
disabling rating for his bilateral trench foot from 50 
percent to 10 percent disabling.  At that time, the RO 
primarily based its decision on the results of the 
appellant's July 1946 VA examination which showed that at 
that time, in regards to the appellant's feet, there  was no 
current disease (residual) found.

In May 1996, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, the appellant 
requested that his service-connected bilateral trench foot be 
re-evaluated.   

In a September 1996 rating action, the RO increased the 
appellant's disabling rating for his service-connected 
bilateral trench foot, from 10 percent to 30 percent 
disabling under Diagnostic Code 7122.

In March 1998, a VA examination was conducted.  At that time, 
the physical examination of the appellant's feet showed that 
the posterior tibial pulses were strong and the dorsalis 
pedis was weak.  The feet did "blanch" on elevation of the 
legs over three minutes, but the color returned after the 
legs were brought down to horizontal position after 20 
seconds.  There was a deformity of the right foot with a 
bunion, and the skin over the bunion was not excoriated.  
There was no bursa formation, and there was decreased 
perception to light touch and pinprick on the dorsal and 
plantar aspect of the right foot.  The skin of the feet and 
toes was normal without excoriation, thickening, thinning, or 
hidrosis.  The toe pads at the end of the toes were all well 
preserved.  There was no evidence of atrophy of the distal 
toe pads, nor any evidence of deformities of the nails.  The 
left and right feet were similar on examination, except that 
the bunion was noted only on the right.  The diagnosis was of 
evidence of a neurological disorder with a positive Romberg, 
depressed reflexes, and sensory changes in the feet.  

On September 10, 1998, the RO issued a Supplemental Statement 
of the Case (SSOC).  At that time, the RO noted that the 
schedular criteria for rating residuals of cold injury under 
38 C.F.R. § 4.104, Diagnostic Code 7122 had been revised 
effective January 12, 1998, and the new criteria included 
consideration of symptoms not included in the criteria found 
under that diagnostic code prior to revision.  Compare 38 
C.F.R. § 4.104, Diagnostic Code 7122 (1996) to 38 C.F.R. § 
4.104, Diagnostic Code 7122 (1998).  Thus, in light of the 
above, the RO determined that the appellant's 30 percent 
disabling rating was continued through January 11, 1998.  
According to the RO, effective January 12, 1998, the 
appellant's service-connected bilateral trench foot was to be 
recharacterized and rated as two separate disabilities.  
Thus, the RO assigned a 20 percent disabling rating under 
Diagnostic Code 7122 for the residuals of a cold injury, 
right foot, and a 20 percent disabling rating under 
Diagnostic Code 7122 for the residuals of a cold injury, left 
foot.  

In the instant case, the Board would point out that the VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1997); 38 C.F.R. § 3.303(a) (1997); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty often requires a 
thorough and contemporaneous medical examination which is an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Specifically, a medical examination "should include a review 
of 'the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.'"  Seals v. Brown, 8 Vet. App. 291, 295 (1995)(quoting 
Green, 1 Vet. App. at 124).  If a particular medical 
examination report is incomplete, the Board must await its 
completion, or order a new examination, prior to deciding the 
appellant's claim.  See Ardison v. Brown, 6 Vet. App. 405, 
407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  The Board notes that in the appellant's March 1998 
VA examination, the examiner noted that a neurological 
consultation had been requested and was needed to complete 
his report.  The Board observes that if in fact the appellant 
underwent a subsequent neurological examination, the 
examination report has not been associated with the claims 
file. 

In view of the foregoing, the Board has determined that 
additional development is necessary to ensure full compliance 
with the duty to assist requirement. Accordingly, this case 
is REMANDED to the RO for the following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
his residuals of a cold injury, right 
foot and left foot.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include the 
neurological examination report that was 
referred to in the appellant's March 1998 
VA examination.  

2.  After completion of the above noted 
development, the appellant should be 
given a full opportunity to supplement 
the record if desired.  Thereafter, after 
undertaking any additional development 
deemed appropriate, to include a VA 
examination if warranted, the RO should 
readjudicate the issues of entitlement to 
an increased for the residuals of a cold 
injury, right foot, and entitlement to an 
increased rating for the residuals of a 
cold injury, left foot.  If the 
determination remains adverse to the 
appellant, he and his representative 
should be furnished an SSOC and an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this remand is to obtain additional development and to 
ensure due process of law.  The Board does not intimate any 
factual or legal conclusions as to the ultimate outcome.  The 
appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals







